To vacate a judgment and verdict and grant a new trial.
Order to show cause denied March 29, 1897.
Plaintiff, as administrator, sued upon two promissory notes, aggregating $2,800.
Defendant pleaded the general issue and gave notice of set off, consisting of board, washing, mending and care of decedent, medical services for decedent and his son, etc., amounting to $3,100. Upon the trial defendant offered his proofs as to his set off and offered testimony tending to show that the notes were to be paid in board, care, etc., of decedent, during his natural life. The jury returned a sealed verdict as follows:
“Verdict of the jury is that all claims held by Dr. McPherson against the estate of Levi T. Baxter involved in this case are hereby cancelled.”
Upon this verdict the court entered judgment of no cause of , action and gave defendant costs.